In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐2459 
IN RE: PATRICIA JEPSON, 
                                                   Debtor‐Appellant, 

                                  v. 

BANK  OF  NEW  YORK  MELLON  F/K/A  THE  BANK  OF  NEW  YORK, 
AS  TRUSTEE  FOR  CWABS,  INC.,  ASSET‐BACKED  CERTIFICATES, 
SERIES 2006‐1, 
                                          Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:14‐cv‐00423 — James F. Holderman, Judge. 
                     ____________________ 

    ARGUED OCTOBER 30, 2015 — DECIDED MARCH 22, 2016 
                ____________________ 

   Before POSNER, RIPPLE, and HAMILTON, Circuit Judges. 
    RIPPLE,  Circuit  Judge.  Patricia  Jepson  filed  a  Chapter  7 
voluntary petition in the United States Bankruptcy Court for 
the Northern District of Illinois. That petition resulted in an 
automatic stay against the enforcement of any security inter‐
est.  Bank  of  New  York  Mellon  (“BNYM”)  then  requested  a 
modification of the automatic stay so that it could resume in 
2                                                               No. 14‐2459 

Illinois state court an ongoing foreclosure action against Ms. 
Jepson.  In  response,  Ms.  Jepson  filed  both  an  opposition  to 
the  motion  for  modification  of  the  stay  and  an  adversary 
complaint. In both documents, she sought a declaration that 
BNYM  had  no  interest  in  her  mortgage.  The  bankruptcy 
court  granted  the  motion  to  modify  the  automatic  stay  and 
dismissed  Ms.  Jepson’s  adversary  complaint.  The  district 
court affirmed the bankruptcy court’s orders. For the reasons 
set  forth  in  this  opinion,  we  affirm  in  part  and  remand  the 
case for further proceedings. 
                                                    I 
                                      BACKGROUND 
    In December 2005, Ms. Jepson executed a note secured by 
a  mortgage  on  property  located  in  Palatine,  Illinois.  In  ex‐
change  for  the  note,  Ms.  Jepson  received  a  $336,000.00  loan 
from America’s Wholesale Lender (“America’s”). The mort‐
gage  listed  America’s  as  the  named  lender  and  Mortgage 
Electronics Registration Systems, Inc. (“MERS”) as the nom‐
inee for America’s. 
    Ms. Jepson’s note subsequently was endorsed in blank by 
Countrywide  Home  Loans,  Inc.,  “doing  business  as  Ameri‐
ca’s  Wholesale  Lender.”1  Countrywide  also  transferred 
Ms. Jepson’s note to “CWABS Trust,”2 which is a residential 
mortgage‐backed  securities  (“RMBS”)  trust.3  In  a  RMBS 

                                                 
1 R.1‐3 at 21. 

2 Specifically, CWABS, Inc., Asset‐Backed Certificates, Series 2006‐1. 

3  Ms.  Jepson  contends  that  the  note’s  endorsement  occurred  long  after 

the closing date of the assignment of her mortgage to the CWABS trust. 
                                                          (continued…) 
No. 14‐2459                                                                     3

trust, residential mortgage loans are pooled and then certifi‐
cates  backed  by  these  mortgages  are  sold  to  investors 
(known here as “Certificateholders”). The CWABS Trust was 
formed  and  governed  by  a  written  agreement  known  as  a 
Pooling  and  Service  Agreement  (“PSA”).  The  PSA  set  forth 
the rights, duties, and obligations of the parties to the trust. 
   BNYM, the trustee for the CWABS Trust, now possesses 
Ms. Jepson’s note. In addition, MERS assigned the rights as‐
sociated  with  Ms.  Jepson’s  mortgage  to  BNYM.  Based  on 
these facts, BNYM claims to have been assigned interests in 
both Ms. Jepson’s note and Ms. Jepson’s mortgage. 
   At  some  unspecified  time  between  2005  and  2008,  Ms. 
Jepson  defaulted  on  her  monthly  obligations  to  pay  princi‐
pal,  interest,  and  taxes.  BNYM  filed  a  complaint  in  the  Cir‐
cuit  Court  of  Cook  County,  Illinois,  on  August  12,  2008,  to 
foreclose on the mortgage. 
     On July 25, 2012, while the foreclosure proceedings were 
still underway, Ms. Jepson filed a Chapter 7 Voluntary Peti‐
tion in the United States Bankruptcy Court for the Northern 
District of Illinois. That petition resulted in an automatic stay 
of BNYM’s foreclosure action.4 BNYM then filed a motion in 

                                                 
 (…continued) 
However, we need not resolve this factual dispute to dispose of the mat‐
ters before us.  
4 When a petition in bankruptcy is filed, the automatic stay provisions of 

11 U.S.C. § 362 take effect and prevent creditors from taking any action 
to collect on their debts. Id. § 362(a); see also In re Vitreous Steel Prods. Co., 
911 F.2d 1223, 1231 (7th Cir. 1990). However, “[t]here may be no reason 
to make the creditor wait until the final distribution of the estate.” Vitre‐
ous Steel, 911 F.2d at 1231. As Congress acknowledged when enacting the 
                                                                  (continued…) 
4                                                                   No. 14‐2459 

the  bankruptcy  court,  requesting  that  the  court  modify  the 
automatic stay. 
    Ms. Jepson responded to BNYM’s motion on October 20, 
2012.  On  the  same  day,  she  filed  a  two‐count  adversary 
complaint  against  BNYM.  The  first  count  sought  a  declara‐
tion  that  BNYM  has  no  interest  in  Ms.  Jepson’s  mortgage. 
This  count  raised  three  main  objections:  (1)  The  note  does 
not  include  a  complete  chain  of  intervening  endorsements 
and  therefore  could  not  be  assigned  to  BNYM  under  the 
terms of the PSA; (2) The note was endorsed after the closing 
date in the PSA, which made the assignment invalid; and (3) 
America’s is a fictitious entity, and therefore the note is void 
and  not  negotiable  under  Illinois  law.  The  second  count 
raised a fourth objection, contending that BNYM lacked the  
       
       
                                                 
 (…continued) 
Bankruptcy  Reform  Act  of  1978,  which  codified  §  362,  there  may  be  “a 
desire to permit an action to proceed to completion in another tribunal,” 
or certain creditors may have claims that “lack … any connection with or 
interference with the pending bankruptcy case.” H.R. Rep. No. 95‐595, at 
343 (1977), as reprinted in 1978 U.S.C.C.A.N. 5963, 6300. 
     For these reasons, and others, the Bankruptcy Code includes a provi‐
sion  for  creditors  to  seek  relief  from  automatic  stay.  11  U.S.C.  §  362(d) 
(“On  request  of  a  party  in  interest  and  after  notice  and  a  hearing,  the 
court  shall  grant  relief  from  the  stay.”).  If  the  bankruptcy  court  grants 
relief, then a creditor can immediately seek payment before another tri‐
bunal.  If  the  court  denies relief,  then  the  creditor  “must  simply  comply 
with the automatic stay, and wait with the other creditors for the estate’s 
administration.” Grella v. Salem Five Cent Sav. Bank, 42 F.3d 26, 34 (1st Cir. 
1994). 
No. 14‐2459                                                                           5

authority  to  act  “as  a  collection  agency”  in  Illinois  by  fore‐
closing on the property.5 
    BNYM moved to dismiss the adversary complaint on the 
grounds  that  Ms.  Jepson  lacked  standing  and  had  failed  to 
state a claim. At a December 10, 2013 hearing, the bankrupt‐
cy  court,  ruling  orally  and  summarily  from  the  bench, 
agreed that, under the governing New York law, Ms. Jepson 
lacked standing to challenge  alleged violations of the  PSA.6 
Accordingly,  the  bankruptcy  court  dismissed  the  adversary 
complaint  and  modified the automatic stay  to  allow  BNYM 
to  proceed  with  its  foreclosure  action  in  the  Illinois  state 
courts.  The  bankruptcy  court  did  not  address  Ms.  Jepson’s 
other contentions that the foreclosure action was infirm.7 
   Ms.  Jepson  then  appealed  to  the  United  States  District 
Court  for  the  Northern  District  of  Illinois,  raising  the  same 
four  arguments  that  she  had  presented  in  the  bankruptcy 
court.  The  district  court  affirmed  the  bankruptcy  court’s 
judgment. It agreed that Ms. Jepson did not have standing to 
bring claims based on noncompliance with the PSA. Like the 
                                                 
5 R.1‐5 at 76–79. 

6 R.9 at 10.  

7 The record before us contains no indication as to why the bankruptcy 

court did not abstain from deciding the adversary proceeding altogether 
and grant the motion to modify the stay, thus permitting all issues per‐
taining  to  the  forfeiture  action  to  be  heard  in  state  court.  See  28  U.S.C. 
§ 1334(c)(1)  (allowing  a  court  to  abstain  “in  the  interest  of  justice,  or  in 
the  interest  of  comity  with  State  courts  or  respect  for  State  law”).  The 
parties apparently acquiesced in the bankruptcy court’s way of proceed‐
ing  and  certainly  present  no  argument  concerning  the  propriety  of  the 
bankruptcy court’s actions here.  
6                                                           No. 14‐2459 

bankruptcy  court,  it  did  not  address  her  other  claims.  Ms. 
Jepson now timely appeals. 
                                    II 
                            DISCUSSION 
     “Like  the  district  court,  we  review  a  bankruptcy  court’s 
factual  findings  for  clear  error  and  its  legal  conclusions  de 
novo.” In re Miss. Valley Livestock, Inc., 745 F.3d 299, 302 (7th 
Cir.  2014).  On  a  motion  to  dismiss,  we  construe  the  com‐
plaint in the light most favorable to the plaintiff, by accept‐
ing  all  of  the  well‐pleaded  facts  and  drawing  all  inferences 
in  the  plaintiff’s  favor.  Smith  v.  Dart,  803  F.3d  304,  309  (7th 
Cir. 2015); Citadel Grp. Ltd. v. Wash. Reg’l Med. Ctr., 692 F.3d 
580, 591 (7th Cir. 2012). 
                                    A. 
    Ms.  Jepson  contends  that  the  transfer  of  her  note  and 
mortgage violated the PSA. She submits that the assignment 
of her mortgage was missing intervening endorsements and 
that the note was transferred after the proper closing date. In 
her  view,  because  the  assignment  violated  the  PSA,  BNYM 
cannot collect on the note. 
     The bankruptcy court and the district court correctly held 
that Ms. Jepson lacks standing to raise a challenge based on 
violations of the PSA because she is not a third‐party benefi‐
ciary  under  the  agreement.  The  “prudential  standing 
rule … normally  bars  litigants  from  asserting  the  rights  or 
legal interests of others in order to obtain relief from injury 
to  themselves.”  Warth  v.  Seldin,  422  U.S.  490,  509  (1975).  In‐
stead, a “plaintiff generally must assert his own legal rights 
and interests, and cannot rest his claim to relief on the legal 
rights  or  interests  of  third  parties.”  Id.  at  499;  see  also  Edge‐
No. 14‐2459                                                                     7

wood  Manor  Apartment  Homes,  LLC  v.  RSUI  Indem.  Co.,  733 
F.3d 761, 771 (7th Cir. 2013). 
    The text of the PSA states that “[t]his agreement shall be 
construed in accordance with and governed by the substan‐
tive laws of the State of New York.”8 Therefore, Ms. Jepson 
must  establish  that,  under  the  law  of  New  York,  she  has  a 
cognizable interest that permits her to challenge the validity 
of the PSA. We think that, at this point, it is well established 
that  she  does  not.  As  our  colleagues  in  the  Second  Circuit 
have stated, “under New York law, only the intended bene‐
ficiary of a private trust may enforce the terms of the trust.” 
Rajamin  v.  Deutsche  Bank  Nat’l  Trust  Co.,  757  F.3d  79,  88  (2d 
Cir. 2014); see also Cashman v. Petrie, 201 N.E.2d 24, 26 (N.Y. 
1964)  (“A  person  who  might  incidentally  benefit  from  the 
performance of a trust but is not a beneficiary thereof cannot 
maintain  a  suit … to  enjoin  a  breach.”);  Tran  v.  Bank  of  New 
York, No. 13 Civ. 580, 2014 WL 1225575, at *3 (S.D.N.Y. Mar. 
24, 2014) (collecting New York cases). 
    New York courts have held uniformly that “a mortgagor 
whose  loan  is  owned  by  a  trust”  is  not  an  intended  benefi‐
ciary of a trust, and “does not have standing to challenge the 
[trustee]’s  possession  or  status  as  assignee  of  the  note  and 
mortgage  based  on  purported  noncompliance  with  certain 
provisions  of  [a]  PSA.”  Wells  Fargo  Bank,  N.A.  v.  Erobobo,  9 
N.Y.S.3d  312,  314  (N.Y.  App.  Div.  2015),  leave  to  appeal  dis‐
missed, 37 N.E.3d 1158 (N.Y. 2015); see also Bank of New York 
                                                 
8  R.8‐2  at  40  (Section  10.03).  Neither  side  disputes  that  New  York  law 

applies. Appellant’s Br. 24; Appellee’s Br. 10; see also Cocroft v. HSBC Bank 
USA, N.A., 796 F.3d 680, 689 (7th Cir. 2015) (applying the law of the fo‐
rum that all parties agreed governed the trust agreement). 
8                                                         No. 14‐2459 

Mellon v. Gales, 982 N.Y.S.2d 911, 912 (N.Y. App. Div. 2014); 
Rajamin, 757 F.3d at 87–88. Rather, the certificateholders of a 
trust  are  the  intended  beneficiaries.  Rajamin,  757  F.3d  at  90. 
Mortgagors “are not even incidental beneficiaries of” a trust, 
as “their interests are adverse to those of the certificatehold‐
ers.”  Id.  Therefore,  Ms.  Jepson—a  mortgagor—is  not  an  in‐
tended beneficiary of the PSA and does not have standing to 
challenge an assignment for failing to conform to the PSA. 
    In an effort to distinguish this authority, Ms. Jepson con‐
tends that, as a mortgagor, she still has standing to challenge 
a void assignment. She relies on the theory that: 
       A  debtor  may,  generally,  assert  against  an  as‐
       signee  all  equities  or  defenses  existing  against 
       the  assignor  prior  to  notice  of  the  assignment, 
       any  matters  rendering  the  assignment  absolutely 
       invalid  or  ineffective,  and  the  lack  of  the  plain‐
       tiff’s title or right to sue; but, if the assignment 
       is effective to pass legal title, the debtor cannot 
       interpose  defects  or  objections  which  merely 
       render  the  assignment  voidable  at  the  election 
       of  the  assignor  or  those  standing  in  his  or  her 
       shoes. 
6A C.J.S. Assignments § 133 (2016) (emphasis added); see also 
Woods  v.  Wells  Fargo  Bank,  N.A.,  733  F.3d  349,  354  (1st  Cir. 
2013)  (holding  that,  under  Massachusetts  law,  a  mortgagor 
has standing to “challenge[] a mortgage assignment as inva‐
lid, ineffective, or void” (internal quotation marks omitted)). 
Put another way, a voidable assignment is one that intended 
beneficiaries can ratify. See Rothko v. Reis (In re Estate of Roth‐
ko), 372 N.E.2d 291, 299 (N.Y. 1977). The prudential standing 
rule  therefore  prevents  a  mortgagor  from  challenging  a 
No. 14‐2459                                                             9

voidable assignment because such a challenge would “inter‐
fere with the beneficiaries’ right of ratification.” Rajamin, 757 
F.3d at 89. A void assignment, however, cannot be ratified by 
the  beneficiaries.  A  mortgagor  therefore  has  prudential 
standing to challenge a void assignment because such a chal‐
lenge would not infringe on any of the beneficiaries’ rights. 
    In evaluating this argument, we note as an initial matter 
that  New  York  state  courts  never  have  endorsed  squarely 
the theory that a mortgagor has standing to challenge a void 
assignment. See id. at 88–89 (entertaining this theory but not 
concluding whether, under New York law, mortgagors actu‐
ally  have  standing  to  challenge  void  assignments).  In  any 
event,  New  York  courts  consistently  have  held  that  an  as‐
signment  that  fails  to  comply  with  the  terms  of  a  trust 
agreement merely is voidable and not void. Id. at 88–90 (col‐
lecting cases); see also Erobobo, 9 N.Y.S.3d at 314. To be sure, 
the governing New York State statute does state that “[i]f the 
trust is expressed in the instrument creating the estate of the 
trustee, every sale, conveyance or other act of the trustee in 
contravention of the trust, except as authorized by … law, is 
void.”  N.Y.  Estates,  Powers  and  Trusts  Law  §  7‐2.4  (McKin‐
ney 2016) (emphasis added). As we have noted earlier, how‐
ever, in interpreting this statute, “New York courts appear to 
have  almost  uniformly  concluded  that  a  beneficiary  retains 
the  authority  to  ratify  a  trustee’s  ultra  vires  act.”  Cocroft  v. 
HSBC Bank USA, N.A., 796 F.3d 680, 689 (7th Cir. 2015) (cit‐
ing Mooney v. Madden, 597 N.Y.S.2d 775, 776 (N.Y. App. Div. 
1993),  and  Tran,  2014  WL  1225575,  at  *5).  If  a  beneficiary  is 
able  to  ratify  an  unauthorized  mortgage  assignment,  then 
the assignment is merely voidable and cannot be challenged 
by a mortgagor. Id. 
10                                                                  No. 14‐2459 

    Ms.  Jepson  also  contends  that  provisions  unique  to  this 
PSA  prevent  the  intended  beneficiaries  (the  Certificatehold‐
ers)  from  ratifying assignments  that  fail  to  comply with  the 
PSA.  She  therefore  believes  that  assignments  which  fail  to 
comply with this PSA are automatically void. In making this 
argument,  Ms.  Jepson  relies  on  section  10.01  of  the  PSA, 
which  states  that  “[t]he  Trustee,  the  Depositor,  the  Master 
Servicer and the Sellers with the consent of the NIM Insurer 
may … amend  this  Agreement,  without  the  consent  of  the 
Certificateholders.”9  Ms.  Jepson  contends  that  if  the  Certifi‐
cateholders cannot amend the agreement, they cannot ratify 
ultra vires assignments. 
    Upon closer inspection of the PSA, however, Ms. Jepson’s 
argument  falls  short.  The  PSA  requires  the  Master  Servicer 
to  speak  and  provide  consent  on  behalf  of  the  Certificate‐
holders.10  This  provision  shows  that  the  Certificateholders 
have  a  voice  in  the  amendment  process.  Further,  the  PSA 

                                                 
9 R.8‐2 at 38 (Section 10.01).  

10 Specifically, the PSA reads: 

             For and on behalf of the Certificateholders, the Master 
           Servicer  shall  service  and  administer  the  Mortgage 
           Loans … .  [T]he  Master  Servicer  shall  have  full  power 
           and  authority … (i)  to  execute  and  deliver,  on  behalf  of 
           the  Certificateholders  and  the  Trustee,  customary  con‐
           sents or waivers and other instruments and documents, 
           (ii)  to  consent  to  transfers  of  any  Mortgaged  Property 
           and  assumptions  of  the  Mortgage  Notes  and  related 
           Mortgages  (but  only  in  the  manner  provided  in  this 
           Agreement).  
R.8‐1 at 78 (Section 3.01).  
No. 14‐2459                                                       11

contemplates  that  Certificateholders  may  contest  unauthor‐
ized acts through a derivative action.11  Contrary to Ms. Jep‐
son’s argument, the PSA provides a way for Certificatehold‐
ers  to  ratify  or  challenge  any  unauthorized  acts.  Therefore, 
an alleged breach of the PSA merely renders the assignment 
voidable. 
   We conclude that Ms. Jepson lacks standing to raise any 
challenges based on alleged violations of the PSA. 

                                                    B. 
    In  her  adversary  complaint,  Ms.  Jepson  brought  addi‐
tional claims that were not based on alleged violations of the 
PSA. First, Ms. Jepson contended that the note was both void 
and not a negotiable instrument because America’s is a ficti‐
tious entity. Second, Ms. Jepson contended that BNYM is an 
unlicensed debt collector under the Illinois Collection Agen‐
cy Act, 225 ILCS 425/4, and it therefore lacks the authority to 
foreclose  on  the  mortgage.  Although  Ms.  Jepson  presented 
these  claims  at  every  proceeding  before  the  bankruptcy 
court,  district  court,  and  this  court,  neither  the  bankruptcy 
court nor the district court ever addressed these claims. Both 
courts dismissed Ms. Jepson’s adversary complaint in its en‐
tirety  because  Ms.  Jepson  lacked  standing  to  challenge  the 
PSA,  even  though  these  claims  did  not  arise  out  of  alleged 
violations of the PSA. 




                                                 
11 R.8‐2 at 43 (Section 10.08).  
12                                                                  No. 14‐2459 

     We  therefore  conclude  that  a  remand  is  necessary.12  We 
note, however, that these claims involve questions of Illinois 
state law and that an Illinois state foreclosure proceeding on 
Ms.  Jepson’s  mortgage  is  pending.  The  bankruptcy  court 
therefore  has  the  authority  to  abstain  from adjudicating  the 
remainder  of  the  complaint  “in  the  interest  of  comity  with 
State courts or respect for State law.” 28 U.S.C. § 1334(c)(1); 
see  also  In  re  Williams,  144  F.3d  544,  550  (7th  Cir.  1998)  (ex‐
plaining  that  deciding  similarly  narrow  issues  of  state  law 
through  a  bankruptcy  proceeding  “would  not  be  a  particu‐
larly  efficient  use  of  judicial  resources”  and  may  encourage 
forum  shopping).  The  bankruptcy  court  therefore  ought  to 
consider  whether  it  would  be  appropriate  to  abstain  from 
hearing  the  remainder  of  the  adversary  proceeding  and  to 
allow the Illinois courts to consider these claims in the fore‐
closure proceeding. 

                                           Conclusion 
    We  therefore  affirm  in  part  the  judgment  of  the  district 
court and remand the case for further proceedings consistent 
with  this  opinion.  The  parties  shall  bear  their  own  costs  in 
this court. 
                AFFIRMED IN PART AND REMANDED IN PART 



                                                 
12  See  Thompson  v.  Gen.  Motors  Acceptance  Corp.,  LLC,  566  F.3d  699,  708 

(7th  Cir.  2009)  (remanding  when  the  bankruptcy  court  had  not  ad‐
dressed  an  issue);  In  re  Scott,  172  F.3d  959,  970–71  (7th  Cir.  1999)  (re‐
manding when the district and bankruptcy courts had not tried the issue 
under the proper standard because we found “it prudent”).